Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Compliant Amendment Warning
The amendment to the claims filed on 07/20/2022 does not comply with the requirements of 37 CFR 1.121(c) because: 
The amendments to claim 1 does not comply with 37 CFR 1.121 (c)(2) showing proper markings (i.e. underline for additions, cross-outs for deletions) in the amended claims to indicate each change that have been made relative to immediate prior versions of the claim. See FIG. A below for a comparison of claim 1 filed on 12/31/2020 (top) vs. claim 1 filed on 07/20/2022 (bottom), notice that substantial changes has been made to the amended claims filed on 07/20/2022 with the inclusion of limitations directed to “a fractionation tower”, “bottom slurry circuit” among others which were not present in the previous version and the amendment filed on 07/20/2022 deletes limitations that were not present in the previous version (see at least L2 “configured to distill hydrocarbons” in the amendment). 

    PNG
    media_image1.png
    828
    700
    media_image1.png
    Greyscale
 



Additionally, the amendments to claims 7-14 are unclear since the applicant uses the claim identifier “Withdrawn” while using the crossing out markings to delete the entirety of the claims, leading to the ambiguity whether claims 7-14 have been cancelled or not. Since the entirety of the claims has been crossed out, the Office will assume that the applicant has cancelled claims 7-14. 
For the purposes of this action only, this inconsistency is overlooked and the amendment entered and acted on as below.  Applicant is reminded that failure to follow the guidelines set forth in 37 CFR 1.121 in amending applications may render any offending amendment formally deemed non-compliant thus unnecessarily prolonging prosecution.

Response to Arguments
The Office notes that while the Applicant’s response filed on 07/20/2022 addresses some of the issues indicated in the previous Office Action, not all the issues were addressed. 
As it was noted in the “Non-Compliant Amendment Warning” section above, the Applicant used incorrect markings to indicate changes in the claims from the previous changes. Furthermore, Applicant’s arguments filed on 07/20/2022 with regards to the previous 102 and 103 rejections appears to be misleading since the arguments against the previous rejections are both contradicting and appears to justify the traversal of the previous rejections using the new limitations of the amended claims which were not present in the previous version. This is most apparent in at least P5-7 of the remarks filed on 07/20/2022 wherein the applicant traverses the 102 rejection based on Clifford alleging that the Office failed to establish a prima facie case by not explaining why the rejected claim is not patentable since the Office simply stated that “Claim 1 is anticipated by Clifford”. Applicant’s argument appears as if the Office simply cited the Clifford reference without an explanation on how the Clifford reference met the previously filed claims. However, Applicant’s argument is immediately contradicted in the following paragraph in P6 where the applicant shows an excerpt of P10 of the previous Office Action showing evidence that the Office explained how the Clifford reference was rejected under 102 with an explanation on how the reference meets each limitation of the previously filed claim 1. Furthermore, the Applicant traverses the rejections in view of Clifford alone or in combination missing the “fractionation tower and bottom slurry circuit” which are limitations required by the amended claims but were not required by the previously filed claims (See FIG. A above for a comparison of the originally filed claims vs. the amended claims). Since the Applicant’s only valid argument is that the applied prior art fails to disclose the newly presented limitations of the amended claims; the rejections of the previous Office Action are proper and applicant's arguments filed on 07/20/2022 with respect to amended/new claims have been fully considered. Applicant's amendment to the claims has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.
The Office notes while some of the typos in the specification were addressed, many of the issues between the Drawings and the Specification were not addressed in particular missing reference numbers listed in the specification but not shown in the drawings (see at least “cutting water valve 70” mentioned in Para. [0076] but not shown in Fig. 2A) and reference numbers in the drawings which are not present in the specification (see at least reference number “505” in Fig. 8). Additionally, it is noted that the replacement drawings filed on 07/20/2022 are of poor quality making many of the reference numbers and details of the drawing illegible. The present Office Action will once more include objections to the Specification and the Drawings that need to be address by the next Office Action.      
The Office notes that the amendment to the Abstract overcome the previous objection and that while most of the previous 112 issues were addressed, the amendments to the claims introduces new 112 issues as it will be explained in detail in the present Office Action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Drawings/Specification
A substitute specification excluding the claims is required pursuant to 37 CFR
1.125(a) because:
a. The Office notes multiple incongruities between the drawings and the specification which makes the entirety of the written disclosure nearly incomprehensible. It is noted that a great number of the reference numbers in the specification are missing from the drawings, reference numbers in the drawings are not described in the specification and the same reference numbers are used to designate different components (see 37 CFR 1.84(p)(4-5)). For example, see Para. [0076] in which states that Fig. 2A has "a cutting water valve 70, overhead vapor valve 71 A/71 B, blowdown isolation valve 72A/72B ... " and meanwhile Fig. 2A does not show any of these reference numbers but instead appears to call all valves with the reference 10, additionally, at least reference number 10 appears to be used for multiple components throughout the drawings and the specification. In another example, Fig. 8 shows a reference number “505” which is not disclosed in the specification. Notice that these are not limiting examples and due to the extensive amount of typos/errors a complete listing of the errors would be exhaustive. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
b. 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in "full, clear, concise, and exact terms." In addition to the issues with the drawings and disclosure discussed above, the specification is replete with typos and incongruities that makes the disclosure unclear and inaccurate. For example, Para. [0079] describes Figs. 3-13 but the submitted drawings only go up to Fig. 11 which may suggest that 3-13 is a typo or there are missing figures. In another example, Para. [0083] describes that valve closure 4 (which is illustrated as a reciprocating sliding gate valve) somehow is "actuated and rotated from a closed position to an open position" (the type of valve shown in at least Fig. 3A does not rotate) and in Para. [0090] it states "In some embodiments the bias system 160 of claim 1" but current claim 1 does not mention a bias system and reference number 160 is missing from the drawings. The Office suggest that the specification and the drawings are revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 and that the information in the specification is accurate and matches with the drawings.
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Office notes that the applicant filed corrected drawings on 07/20/2022. While some of these Drawings overcome some of the issues addressed in the previous Office Action, such as addressing the missing reference numbers 511, 520, 523, 525 in Figs. 6-11, these drawings are unacceptable since they are of poor quality as compared to previous versions (see in particular Fig. 2B-2C and 3B-3C wherein reference numbers are blurry to the point of illegibility). The drawings should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02).

The Office requests that that the specification and the drawings are revised in their entirety and amended as necessary in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 such that the information in the specification is accurate and matches with the drawings provided. Additionally, the Office requests that the amendments to the drawings that fixed some of the issues addressed in the previous Office Action are implemented in the corrected drawings. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15-16 recite in the last lines of the claims “wherein the fractionation tower, the bottom slurry circuit, the liquid purge medium and the isolation valve comprise an isolation valve purge system”. However, notice that L1 of claims 1 and 15-16 already recites “an isolation valve purge system”. It is unclear and indefinite how the isolation valve purge system (of L1 of the claims) which comprises the fractionation tower, the bottom slurry circuit, the liquid purge medium and the isolation valve also comprises “an isolation valve purge system” (of the last line of the claims). As claimed, it is as if the applicant is attempting to claim “A system comprising components, wherein the components comprises the system”. Does each component (e.g. the isolation valve) of the system must comprise duplicate components of the system? Is there missing language to make sense of the claim? The Office requests clarification on what the Applicant(s) regard as their invention and that the claim(s) is/are amended to clarify Applicant' s position. 
Claim 16 recite in L2-3 “a purge media” (“media” is plural) and in L5-6 recites “the purge medium” (“medium” is singular). Due to a possible claim drafting error, it is unclear and indefinite if the purge medium of L5-6 is the same or related to the purge media of L2-3 or if they are distinct from each other or if the applicant meant to claim media (plural) or medium (singular). If they are distinct from each other, it is noted that the limitation of “the purge medium” lack sufficient antecedent basis for this limitation in the claim. Based on the disclosure, the Office will assume that a claim drafting occurred and that L5-6 should be –the purge media—or L2-3 should be –a purge medium--. See also the 112 rejection above. 
Claim(s) 2-6, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lah (US 8,282,074) in view of Clifford (US 5,137,261) and Wheeler (US 10,655,070) [*See also Voorhees (US 10,676,673) as evidence.*]
Regarding claim 1, as best understood by the Office, Lah (US 8,282,074) teaches in Figs. 1-9C (see at least Figs. 1-5) of an isolation valve purge system comprising: an isolation valve (isolation valve 10/81/14, see also C12 L4 – C15 L27 for details) configured to control a flow of process fluid comprising: a gate (gate 4); a bonnet (bonnet 30 and/or 34) configured to receive the gate; a seat (seat support system 50 having at least plates 52 and 54 that dynamically seals against the gate 4) configured to seal the valve against the gate; and an actuator (C13 L47- L67 teaches of a hydraulic actuator means configured for reciprocating the gate between the open and closed position) configured to actuate the gate; and a purge medium (C14 L1-L25 teaches that the system comprises a steam purge system configured to regulate pressure within the isolation valve and maintain the valve clean and free of product material). The device of Lah mentions in at least C4 L50-L59 and C8 L42-51 that the isolation valve may be used in combination with a fractionation tower in a petroleum refining operation and that the valve is capable of handling any fluid, gas and/or solid (a slurry being a liquid-solid mixture). It is also noted that by applicant’s own admission in Para. [0003 - 0005] of the Background section of the application that: “Fractionation towers are used throughout a refinery for FCC, coking and other processes. Generally, fractionator towers produce hydrocarbons and bottom slurry as it falls to the bottom as the heaviest of the products. Bottom slurry, which is a mixture of a number of products including catalyst particles and unrefined hydrocarbons, is the dirtiest of the products and prone to coke in valves and lines if subjected to the required pressure and temperature. Yet, the slurry is valuable for a number of reasons, including the hydrocarbons retained. For this reason, bottom slurry is pumped through a circuit from the bottom of the fractionator back into the feed intake for further refining to recover hydrocarbons. Isolation valves, which may be any type of valve, control the flow of bottom slurry through the line. While valves are engineered to prevent potentially destructive process fluids from leaving the line and entering the valve body or bonnets, a purge media under a positive pressure ensures the process fluid does not leave the line. Gasses such as steam and nitrogen are often used as the purge media”. This shows evidence that isolation valves with purging features, such as the one as taught by Lah, are commonly used to handle fluid control of the slurry of a fractionation tower and that fractionation towers produces hydrocarbons. The device of Lah fails to explicitly disclose a liquid purge medium being used or that a liquid purge medium is produced by the fractionation tower. However, the use of air/steam or liquid for purging a valve is known in the art.    
Clifford (US 5,137,261) teaches in Figs. 1-11 (see at least Figs. 1, 3-5 and 10-11) of an example of an isolation gate valve (10) that is configured to control the flow of process fluid comprising at least: a gate (14/214); a housing (12) configured to receive the gate; a seat (44/344) configured to seal against the gate; an actuator (16) configured to actuate the gate; and wherein the isolation valve is configured to be purged with a liquid purge medium (see at least the bottom of Fig. 3 and Col. 10 L49-68, notice that gate valve assembly comprises a Y-valve capable of being connected to a positive pressure source P2 and the valve assembly is capable of being purged by either air or liquid for internal cleaning). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the steam purge system of the device of Lah to be capable of handling any type of fluid such as being a liquid purge system, in a similar manner as taught by Clifford, since liquid purging is a known effective method of cleaning the internal components of a gate valve (see also MPEP 2144.07). The device of the combination of Lah in view of Clifford fails to disclose of “a liquid purge medium distilled in the fractionation tower”. However, hydrocarbons being used as a liquid purge media is known in the art.  
Wheeler (US 10,655,070) teaches in at least C8 L50 —- C10 L25, C17 L16 — C20 L53, C23 L35 — C38 L20 and C45 L51 — C48 L82 that in hydrocarbon processing [a process in which gate valves are often employed as isolation/deheading valves, see at least Voorhees (US 10,676,673) showing evidence of a gate valve being used as an isolation/unheading valve used in a coker of a hydrocarbon processing system; additionally, as evidenced by Para. [0003 - 0005] of the Background section of the specification, fractionation towers produces hydrocarbons, as it is known in the art, fractionation tower/columns are distillers capable of producing a variety of hydrocarbon products such as light/middle/heavy cycle oils LCO/MCO/HCO], residual oils (hydrocarbons) produced in the process can be used to clean residue from equipment to prevent fouling or used to be further refined.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to use the hydrocarbons (residual oil, LCO, MCO, HCO, etc.) distilled by the fractionation tower of the petrochemical processing system as a liquid purge medium in a similar manner as it taught by Wheeler, since hydrocarbons are a known to be used for other purposes such as cleaning/purging equipment in hydrocarbon processing. Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to use any suitable liquid as the liquid purge medium for cleaning the isolation valve such as using hydrocarbons (residual oil, LCO, MCO, HCO, etc.) produced by the petrochemical processing system since hydrocarbons are a known suitable alternative used for cleaning/purging equipment in hydrocarbon processing in a similar manner as it taught by Wheeler (see also MPEP 2144.07). Thus, the device of the combination of Lah in view of Clifford and Wheeler meets all the limitations of claim 1.
Regarding claims 2-5 and the limitation of a) “the system of claim 1 wherein the liquid purge medium is a hydrocarbon taken from the bottom of the fractionation tower” (claim 2), b) “the system of claim 2 wherein the hydrocarbons comprise an LCO” (claim 3), c) “the system of claim 2 wherein the hydrocarbons comprise an MCO” (claim 4) and d) “the system of claim 2 wherein the hydrocarbons comprise an HCO” (claim 5); the device of the combination meets this limitation with Lah teaching of the use of a fractionation tower (which is known in the art as being large capacity distillers capable of producing a variety of hydrocarbon products such as light/middle/heavy cycle oils LCO/MCO/HCO) and Wheeler teaching of the use of hydrocarbons as a suitable liquid used for cleaning/purging equipment in hydrocarbon processing. 

Regarding claim 15, as best understood by the Office, the device of the combination of Lah in view of Clifford and Wheeler (see the rejection of claim 1 above for more details) teaches of an isolation valve purge system comprising: a bottom slurry circuit with a first end beginning at a fractionation tower; in fluid communication with the fractionation tower (see Figs. 1-2 of Lah); an isolation valve (isolation valve 10/81/14 of Lah, see also C12 L4 – C15 L27 of Lah for details) in fluid communication with the bottom slurry circuit and configured to control a flow of process fluid through the bottom slurry circuit (Lah mentions in at least C4 L50-L59 and C8 L42-51 that the isolation valve may be used in combination with a fractionation tower in a petroleum refining operation and that the valve is capable of handling any fluid, gas and/or solid (a slurry being a liquid-solid mixture; additionally in Para. [0003 - 0005] of the Background section of the application shows evidence that isolation valves with purging features, such as the one as taught by Lah, are commonly used to handle fluid control of the slurry of a fractionation tower and that fractionation towers produces hydrocarbons) comprising: a gate (gate 4 of Lah); a bonnet (bonnet 30 and/or 34 of Lah) configured to receive the gate; a seat (seat support system 50 of Lah having at least plates 52 and 54 that dynamically seals against the gate 4) configured to seal the valve against the gate; and an actuator (C13 L47- L67 of Lah teaches of a hydraulic actuator means configured for reciprocating the gate between the open and closed position) configured to actuate the gate; and a liquid purge medium (Clifford teaches of the alternative use of liquid as purge medium for internal cleaning of a gate valve; Wheeler teaching using residual-oils/hydrocarbons produced in a petrochemical process to be used to clean residue from equipment to prevent fouling or to be used to be further refined) distilled in the fractionation tower (Lah teaches of the use of a fractionation tower in combination with the isolation valve, it is noted that fractionation tower/columns are distillers capable of producing a variety of hydrocarbon products), wherein the fractionation tower, the bottom slurry circuit, the liquid purge medium and the isolation valve comprise an isolation valve purge system (see the 112b rejection above). Thus, the device of the combination of Lah in view of Clifford and Wheeler meets all the limitations of claim 15.
Regarding claim 16, as best understood by the Office, the device of the combination of Lah in view of Clifford and Wheeler (see the rejection of claim 1 above for more details) teaches of an isolation valve purge system comprising: a bottom slurry circuit with a first end comprising a fractionation tower (see Figs. 1-2 of Lah) wherein a purge media is distilled (Lah teaches of the use of a fractionation tower in combination with the isolation valve, it is noted that fractionation tower/columns are distillers capable of producing a variety of hydrocarbon products; additionally, Clifford teaches of the alternative use of liquid as purge medium for internal cleaning of a gate valve; Wheeler teaching using residual-oils/hydrocarbons produced in a petrochemical process to be used to clean residue from equipment to prevent fouling or to be used to be further refined), a middle section comprising bottom slurry circuit through which the purge media is transferred to a second end (see Figs. 1-2 of Lah) comprising an isolation valve (isolation valve 10/81/14 of Lah, see also C12 L4 – C15 L27 of Lah for details, additionally, Lah mentions in at least C4 L50-L59 and C8 L42-51 that the isolation valve may be used in combination with a fractionation tower in a petroleum refining operation and that the valve is capable of handling any fluid, gas and/or solid (a slurry being a liquid-solid mixture; additionally in Para. [0003 - 0005] of the Background section of the application shows evidence that isolation valves with purging features, such as the one as taught by Lah, are commonly used to handle fluid control of the slurry of a fractionation tower and that fractionation towers produces hydrocarbons) wherein the fractionation tower, the bottom slurry circuit, the isolation valve and the purge medium comprise an isolation valve purge system (see the 112b rejection above). Thus, the device of the combination of Lah in view of Clifford and Wheeler meets all the limitations of claim 16.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lah (US 8,282,074) in view of Clifford (US 5,137,261) and Wheeler (US 10,655,070) as applied to the intervening claims above, and further in view of Bergamini (US 10,359,113).
Regarding claim 6, the device of the combination of Lah in view of Clifford and Wheeler fails to explicitly disclose the limitation of “the system of claim 1 wherein the purge medium is injected into the isolation valve under the positive pressure greater than a pressure in a line controlled by the isolation valve”. However, one of ordinary skill in the art can recognize that in order for the liquid purge medium to function as a “purge”, high pressure is required to aid in dislodging residue from the interior of the valve by using kinetic energy of the fluid. Furthermore, it is known in the art of the use of higher pressure to aid in the sealing ability of the valve.
Bergamini (US 10,359,113) teaches in Figs. 1-5 of a valve assembly which employs a barrier fluid “S” within the interiorly sealed chamber 4 of the valve to act as redundant seal to the conventional seals 2-3b. The barrier fluid within chamber 4 is maintained at a higher pressure than the process fluid flowing in environment “P” which prevents process fluid from leaking toward the chamber 4 and toward environment “E” (see at least C2 L30 — C3 L52).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the pressure of the liquid purge medium within the valve of the device of the combination to be at a higher pressure than the pressure of the process fluid since by doing so further aids in dislodging residue from the interior of the valve by using higher kinetic energy of the fluid to its own advantage in purging; additionally, it would have being obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the pressure of the liquid purge medium within the valve of the device of the combination to be at a higher pressure than the pressure of the process fluid in a similar manner as taught by Bergamini since doing further aids the sealing ability of the valve by providing a redundant sealing barrier with the purge medium also acting as barrier fluid that aids in preventing process fluid from leaking toward the interior of the valve. Thus, the device of the combination of Lah in view of Clifford, Wheeler and Bergamini meets all the limitations of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753